Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated May 16, 1986, which, after a hearing, denied the petitioner’s request to expunge certain reports maintained in the New York State Central Register of Child Abuse and Maltreatment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The record supports the Commissioner’s determination that there was "some credible evidence” of the alleged sexual abuse set forth in certain reports maintained in the Central Register of Child Abuse and Maltreatment, thereby precluding their entire expungement (Social Services Law § 422 [5]; Matter of Hoover v Waters, 119 AD2d 575; Matter of Livecchi v Perales, 118 AD2d 714; Matter of Ebanks v Perales, 111 AD2d 331). "Where, as in the instant proceeding, there is conflicting testimony and questions of credibility exist, the weight given to the testimony, and the choices made, are matters for” the Commissioner "and are not germane upon an analysis for the presence of substantial evidence” (Matter of Hoover v Waters, supra, at 575-576). In any event, we find no basis for disturbing the Commissioner’s credibility determinations and the inferences drawn from the testimony and other evidence presented at the hearing.
We have examined the petitioner’s other contentions and find them to be without merit (see, Matter of Ebanks v Perales, *273supra). Lawrence, J. P., Kunzeman, Hooper and Balletta, JJ., concur.